Citation Nr: 0301325	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

3.  Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 
1969 to February 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) -in Cleveland, Ohio.  

In January 1999, the Board found that new and material 
evidence had been received to reopen the veteran's claim 
of entitlement to service connection for PTSD.  The Board 
then remanded the claim of entitlement to service 
connection for PTSD to the RO for additional development.  
While the case was in remand status, the issue of whether 
new and material evidence had been received to reopen the 
claim of entitlement to service connection for 
schizophrenia was adjudicated by the RO, and the RO found 
that no new and material evidence had been received.  That 
issue has been fully developed for appellate review and 
will be considered by the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.   

2.  The veteran does not have PTSD related to service.  

3.  In December 1993, the RO denied entitlement to service 
connection for an acquired psychiatric disability.  The 
veteran was informed of that decision that same month, and 
he did not timely disagree.   

4.  Evidence submitted since the December 1993 RO decision 
bears directly and substantially upon the subject matter 
now under consideration, and when considered alone or 
together with all of the evidence, both old and new, is so 
significant that it must be considered to fairly decide 
the issue.  

3.  Schizophrenia is not related to the veteran's service.  


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  

2.  The December 1993 RO decision which denied the 
veteran's claim for service connection for schizophrenia, 
is final.  38 U.S.C.A. §§ 5103A, 5107(b), 7105(b) (West 
1991 & Supp. 2002; 38 C.F.R. §§ 3.102, 3.159, 20.200, 
20.201, 20.300, 20.301(a), and 20.302(a) (2002).  

3.  Evidence received since the December 1993 RO decision 
is new and material, and the claim for service connection 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156 (a) (2002).  

4.  Schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309 (2002).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claims and 
finds that no further development is necessary as to these 
issues.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via a statement of the case and subsequent 
supplemental statements of the case of the evidence 
necessary to substantiate his claims.  The RO has secured 
medical records and the veteran has been examined in 
conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would 
be retrieved by the Secretary in a March 1999 letter and 
an April 1999 letter from the RO.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claims.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claims.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his 
claims.  No reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the 
RO met its duty to assist the appellant.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  No further development is 
required in order to comply with VA's duty to assist.

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be presumed for certain 
chronic diseases, including a psychosis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. Service connection may be granted for any disease 
diagnosed after service when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  



The Evidence

The veteran's elementary and high school records, dated 
from June 1950 to April 1966 show no evidence of a 
psychiatric disability.  His service medical records show 
no complaint, diagnosis or treatment for PTSD or 
schizophrenia.  The service separation examination dated 
in January 1971 shows his psychiatric status to be normal.  
Service personnel records show his MOS to have been that 
of a personnel clerk.  The record does not show that he 
received any awards or decorations for valor.  The veteran 
served in Vietnam from July 1970 to February 1971.  The 
veteran has indicated that he did not serve in combat 
against the enemy.  

The veteran's service personnel and administrative records 
show that he served in the Republic of Vietnam as an 
Administration Man, and that he received the National 
Defense Medal, the Vietnam Service Medal, the Vietnam 
Service Medal with 60 device, that the veteran was 
authorized to wear the Combat Action Ribbon.  VA Manual 
M21-1, Part VI, Subchapter XII, Section 11.38, paragraph 
(b)(1) provides that any evidence available from the 
service department indicating that the veteran served in 
the area in which a stressful event is alleged to have 
occurred and any evidence supporting the description of 
the event are to be made part of the record.  
Corroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources 
(See Doran v. Brown, 6 Vet. App. 283 (1994).  

While the service personnel and administrative records 
show that the veteran participated in an operation against 
the enemy on one occasion on July 26, 1970, the veteran 
testified at a personal hearing held at the RO in November 
1989 that while in Vietnam, he never took part in search-
and-destroy missions; that he carried but never loaded his 
weapon; that he went on a "nighttime patrol" with the 
company during which they went through the wire and down 
the beach to another compound, sat there all night, and 
called in from the different places they were supposed to 
be; and that he was otherwise always inside the wire at 
battalion headquarters filling out papers.

The veteran's Navy Achievement Medal, undated, was awarded 
for "superior professional achievement" while serving with 
Company E, Second Battalion, First Marines, First Marine 
Division, in connection with combat operations against the 
enemy in the Republic of Vietnam from February 1970 [sic] 
to February 1971.  The award certificate cited the 
veteran's "exemplary performance of his duties as an 
Administration Man" in maintaining and auditing the 
Service Record Books of his unit in an accurate and 
orderly manner during a period of vast personnel turnover, 
and in handling the pay rosters for the Combined Unit 
Pacification Program to assure the proper pay records.  

It appears from the record that the veteran never served 
in combat against the enemy, and he has offered both 
written statements and his sworn testimony to that effect.  
While a combat veteran's lay testimony alone may establish 
an inservice stressor for purposes of service-connecting 
PTSD, a noncombat veteran's testimony alone does not 
qualify as "credible supporting evidence" of the 
occurrence of an inservice stressor as required by 38 
C.F.R. § 3.304(f) (2002).  After-the-fact psychiatric 
analyses which infer a traumatic event are likewise 
insufficient in this regard.  Moreau v. Brown, 9 Vet. App. 
389 (1996).  

The veteran's original claim for VA disability pension 
benefits for chronic schizophrenia, received in October 
1976, made no mention of inservice treatment for a 
psychiatric disability.  Private treatment records dated 
from September 1967 to October 1978, show no treatment for 
a psychiatric disability.  An entry dated in March 1969 
shows that the veteran did not feel like doing anything, 
that he had rambling speech, and that he was a 
hypochondriac, while an entry dated in March 1974 shows 
that the veteran was under neuropsychiatric therapy at a 
mental health clinic.  A May 1977 letter from Edward M. 
Perkinson, MA, reported personal counseling of the veteran 
for four months in 1975, but offered no diagnosis. Reports 
of VA psychiatric examinations, conducted in December 
1976, in March 1979, and in February 1980, show diagnoses 
of schizoid personality and schizophrenia, chronic 
undifferentiated type. The March 1979 VA examination 
report cited the veteran's statement that he had his first 
mental problem in 1974, about three years after his 
discharge from service, while the February 1980 report 
contained an observation that "this loner is bound to have 
[had] a schizophrenic personality even while he was in the 
Marine Corps."

Medical records obtained from the SSA included a copy of 
the above-cited May 1977 letter from Edward M. Perkinson, 
as well as a letter from F.E. Fournier, a private 
psychiatrist, dated in October 1976; and letters from 
Robert W. Alcorn, MD, and R. K. Grewel, MD, private 
psychiatrists, dated in December 1976, all of which showed 
diagnoses of schizophrenia, chronic undifferentiated type.  
The VA hospital summary dated in August 1978 shows that 
the veteran was admitted with complaints of depression, 
and of having his thoughts "borrowed" by television 
personalities, but left against medical advice after three 
days.  The diagnosis was latent schizophrenia.  The May 
1984 letter from William J. Brown, MD, states that he 
would be unable to assist the veteran in his claim as only 
two visits indicated the possibility of psychiatric 
illness, for which he recommended that the veteran see a 
local psychiatrist.  He further indicated that in March 
1969, he wondered about the veteran's mental health, but 
did not see him again until March 1973 for unrelated minor 
complaints.  He added that the veteran came in for a 
rehabilitation examination in March 1974, when he was 
already being seen at the Ashtabula Mental Health Agency, 
and that it is impossible for him to state whether or not 
the veteran's illness is or was in any way connected with 
"stress."

A letter from the SSA, dated in May 1980, showed that the 
veteran received SSA disability benefits from June to 
September 1978.  A request for redetermination was denied.  
In June 1979, he began receiving Supplemental Security 
Income (SSI) benefits.  In December 1980, his SSA 
disability benefits were restored.

VA outpatient clinic records dated from December 1976 to 
February 1991 show that the veteran was seen for dental 
care, for left shoulder complaints, for schizophrenia, and 
for medication refills.  The transcript of a personal 
hearing held in October 1979 shows that the veteran 
testified that he served as a records clerk while in 
Vietnam; that he did not get too close to anyone there; 
and that 10 or 15 of the individuals whose records he 
handled were subsequently killed.  He further related that 
he used alcohol, marijuana, speed and cocaine between 1971 
and 1974; that he currently experiences auditory and 
visual hallucinations; that he believed that he was Jesus 
Christ; and that he currently took Stelazine, Cogentin, 
and Valium.  A clinical social worker from the Mental 
Health Clinic of Ashtabula County testified that the 
veteran was seen at that facility in April 1974, and that 
he was in a schizophrenic process and disintegrating 
rapidly.  A psychologist testified that she had worked as 
an intern at the same facility from September 1978 to June 
1979; that she had seen the veteran in individual therapy; 
and that she subsequently wrote a report diagnosing the 
veteran with schizophrenia, chronic undifferentiated type.  
A transcript of the testimony is of record.

At the personal hearing held in September 1984, the 
veteran testified that he was a service records book clerk 
while in Vietnam; that he was never in a firefight like 
other servicemen, but was "shot at once"; that an 
individual he had known [[redacted]], who he described as 
a "good friend," was killed after receiving a "Dear John" 
letter, but the veteran declined to go identify him; that 
he does not remember [redacted]'s first name; that he had 
several crying spells in Okinawa and in Vietnam; that he 
was never seen for psychiatric problems while in service; 
that he occasionally has dreams about Vietnam that have no 
connection with actual events; that he has had dreams of 
being in World War II and of being chased by Orientals; 
that he believes that more weight should be attached to 
the letter from Dr. Brown saying that he wondered about 
the veteran's mental health in 1969; that his initial 
psychiatric treatment took place in 1974; that the 
psychiatrist at the county mental health center told him 
that he had chronic undifferentiated schizophrenia but 
when he talked to him a little bit about Vietnam, the 
doctor told him he had PTSD; that he had to prepare the 
records for all members of his unit, including those 
killed or injured, and that most injuries were from booby 
traps; that an individual in his unit whose name he does 
not remember was killed by a booby trap; and that he 
regarded his depression, anxiety and suicidal thoughts as 
symptoms of PTSD.  A transcript of the testimony is of 
record.

In a September 1984 letter, the veteran stated that he was 
the company clerk and alleged stressors which involved the 
death of a fellow serviceman [[redacted]], going out on a 
perimeter patrol, going out as a "shotgun" rider on trucks 
and on resupply helicopters, seeing a truck that had hit a 
mine, and riding in a truck that collided with a three- 
wheeled civilian vehicle.  A December 1984 letter from the 
veteran reported what he described as a "fairly typical" 
dream:  "First there was an accident in [Viet]nam; then I 
was in a mess hall and a general came in; we talked; he 
cried; then the general and I went to his garage and did 
body work on his car; then we tried to think of a way to 
get through a rice paddy without getting anyone killed; 
then the VC attacked with planes [and] I sat at a video 
machine and blew them up."  The veteran further stated 
that he usually didn't remember too much about his dreams.

In an April 1985 letter, the veteran stated that "Even 
though I had no combat experience, I think it only fair 
for you to recognize that I was the records clerk for a 
combat company."

At a personal hearing held in November 1989, the veteran 
testified that while in Vietnam, he never saw anyone 
killed or injured; that he never killed anyone; that he 
saw a blown- up truck, but no casualties; that he was 
never shot at; that he was never the target of incoming 
fire; that he never took part in search and destroy 
missions; that he had never experienced flashbacks; that 
he carried but never loaded his weapon; that he was never 
treated for a psychiatric disability prior to April 1974; 
that he had crying spells in Okinawa and one in Vietnam; 
that he currently takes Thorazine, Stelazine, Valium, and 
Amitriptyline; that while in Vietnam, he had a friend that 
came to the rear once in a while who got a "Dear John" 
letter and was subsequently killed three days after 
Christmas; and that this event is the only event in 
Vietnam that depresses him.  The veteran further testified 
that the only life-threatening event that happened to him 
in Vietnam was a traffic accident in which a truck in 
which he was a passenger hit a small, three-wheeled 
civilian vehicle; that an old man was injured, but his 
granddaughter was okay (the veteran was not injured); that 
he has had only one nightmare, which had nothing to do 
with Vietnam; that he went on a "nighttime patrol" with 
the company during which they went through the wire to 
another compound down the beach, sat there all night, and 
called in from the different places they were supposed to 
be; that his Commanding Officer was very angry that the 
veteran had gone along because he was not in a combat 
rate; that he was otherwise always inside the wire at 
battalion headquarters filling out papers; and that he 
feels guilty about not doing more.  A transcript of the 
testimony is of record.  

The letters from the Mental Health Clinic of Ashtabula 
County, dated in October 1976, in January 1979, and in 
June 1979 show that the veteran was uniformly and 
consistently diagnosed with schizophrenia, chronic 
undifferentiated type, or schizophrenia, paranoid type, 
while a letter from that facility dated in July 1984 
offered a diagnoses of schizophrenia, paranoid type, 
complicated by PTSD. Other letters from that facility 
dated in March 1985 and in July 1988 referred to a history 
of schizophrenia, chronic undifferentiated type, with 
symptoms of PTSD, with symptoms of florid psychosis, 
delusions, hallucinations, hypersensitivity, social 
isolation, and paranoia in his personal interactions. It 
is noted that the cited letters from the Mental Health 
Clinic of Ashtabula County, dated in October 1976 and in 
January 1979 were from psychiatrists, cited no stressors, 
and offered no findings or diagnosis of PTSD. The June 
1979 letter from the Director of Social Services at that 
facility to the veteran's Congressman cited his treatment 
at that facility, his suicide attempt with aspirin and 
Valium in May 1979 after being denied Social Security 
disability benefits, his current diagnosis of 
schizophrenia, and supported the veteran's application for 
Social Security benefits. The letters from that facility 
dated in July 1984 and in July 1988, both from 
psychiatrists, offered diagnoses of schizophrenia 
complicated by PTSD. The July 1984 letter stated that the 
veteran was in Vietnam, has recurrent recollections of the 
deaths of his friends, has recurrent dreams of violence, 
sleeps with a gun under his pillow, is hypersensitive, has 
exaggerated startle responses, survivor guilt, memory 
impairment, a marked loss of affect, and an 
intensification of symptoms that resemble the traumatic 
events.

The letter dated in March 1985, written to the veteran's 
service organization representative by the Director of 
Social Services at the Mental Health Clinic of Ashtabula 
County, cited the veteran's Vietnam service, asserted that 
the veteran experienced severe emotional distress in 
service and sought psychiatric counseling; that he was 
disoriented and confused when he returned to civilian 
life; that on his original contact with that facility he 
was diagnosed as having schizophrenia, chronic 
undifferentiated type; that the examining psychiatrist, 
Dr. Fournier, thought that the veteran had this condition 
for some length of time, even prior to his discharge from 
the Marine Corps; that the veteran wanted to go into 
combat but was refused; that he established a "solid 
relationship" with a man [[redacted]] who was killed; that 
the veteran has intense guilt feelings that he might have 
prevented the death if he had only talked to the decedent; 
that he volunteered to go out on patrols; that he was 
involved in an accident in which his jeep ran into a 
civilian and the civilian was killed; that another 
serviceman with whom the veteran established a 
relationship was killed and the veteran processed his 
papers; that he thereafter refused to talk to anyone and 
began to have frequent crying spells; that about six 
months after returning home, he began to have feel scared 
and insecure about not having a loaded gun with him; that 
he bought a number of guns and now has them in his home, 
in his car, and cannot go to sleep at night unless he has 
a loaded gun under his pillow; that sudden noises make him 
think that bombs are falling, he is being shot at, or that 
he hears a machine gun firing at him; that he does not 
sleep much at night because of fear of nightmares about 
war and violence; that his Vietnam experiences "seep 
through" and cause him emotional pain; that the veteran 
"even to this day" dresses in combat clothes and combat 
boots; that he alienates himself from people and social 
experiences; that the suicide attempt in May 1979 caused 
him to be placed in intensive care for three days; and 
that the matters cited indicate that the veteran displays 
symptoms of PTSD. Only a history of schizophrenia 
complicated with symptoms of PTSD was offered by way of 
diagnosis.

Another application for VA disability compensation and 
pension benefits, received at the RO in August 1988, 
claimed entitlement to service connection or disability 
pension benefits for schizophrenia and for PTSD.

A letter from a psychiatrist at the Community Counseling 
Center of Ashtabula County (formerly the Mental Health 
Clinic of Ashtabula County), dated in September 1990, 
states that the veteran had been a patient at that 
facility for many years; that he had previously carried a 
diagnosis of schizophrenia complicated by PTSD; that the 
corresponding physician had assumed the veteran's care 
less than a month before writing the letter; that the 
veteran described symptoms including nightmares, 
disturbing dreams, guilt, avoidance, psychological 
numbness, anxiety, depression, no close relationships, 
difficulty making friends, and difficulty in sleeping. The 
veteran denied current active psychotic symptoms. His 
current medications included Thorazine and Stelazine, both 
antipsychotics; Elavil, an antidepressant, Valium, an 
anti- anxiety medication; and Cogentin, a medication for 
side- effects of Thorazine and Stelazine. There was no 
reference to stressors, and no current diagnosis was 
offered.

A letter from the veteran received at the RO in November 
1993, stated, in pertinent part, that he served in Vietnam 
in 1970; that it was hard to remember very much; that in 
December 1970, a "friend" named [redacted] came to the 
rear for "In-country R&R"; that [redacted] was in the bush 
most of the time while the veteran was in the rear; that 
[redacted] asked to have the beneficiary designation 
changed in his life insurance because he had received a 
"Dear John" letter from his wife; that the veteran was 
engaged prior to going into service and had also received 
a "Dear John" letter at some earlier date; that instead of 
trying to lift [redacted]'s spirits, the veteran "got down 
and wallowed in self pity with him"; that the veteran is 
not sure of the details, but states that [redacted] "got 
careless" and "got killed"; that the veteran's Commanding 
Officer asked him to go identify the body but he declined, 
stating that he "did not know him well enough"; that 
another individual went and identified [redacted]'s body; 
and that the veteran had "never told anyone about this."

A rating decision of December 1993 denied entitlement to 
service connection for an acquired psychiatric disability, 
to include PTSD, finding that no new and material evidence 
had been received to reopen the claim.  In the absence of 
an appeal, that decision became final.  

In February 1998, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence.  That evidence included a September 
1994 letter from a former service comrade; a December 1997 
letter from a psychiatrist at Community Counseling Center 
of Ashtabula County; a January 1998 psychosocial 
evaluation and report of limited psychological testing at 
an Erie, Pennsylvania Vet Center; a February 1998 letter 
from the veteran; and a report of VA psychiatric 
examination, conducted in May 1998. 

The September 1994 letter from a former service comrade of 
the veteran relates the conditions and hardships 
experienced by the writer while serving in Vietnam, 
including patrols and night ambushes. The only assertion 
which refers to the appellant is the following statement: 
"It was common practice as one became a short-timer that 
one was allowed to "slide" from running these patrols and 
ambushes in their last few weeks or so. As [the veteran] 
became very short he continued to run these patrols and 
ambushes." He further stated that he arrived in Vietnam 
after the appellant and did not recall when he left.

The December 1997 letter from a psychiatrist at Community 
Counseling Center of Ashtabula County asserts that he 
assumed the care of the appellant in February 1995; that 
the veteran "continued to describe" symptoms including 
nightmares, disturbing dreams, guilt, avoidance, 
psychological numbness, anxiety, depression, no close 
relationships, difficulty making friends, and difficulty 
sleeping; that the veteran denied active psychotic 
symptoms "at this time"; and that the veteran's current 
medications included Stelazine, 25 mgs. daily, and Valium, 
10 mgs. twice daily and 10 mgs. at night.  He indicated 
that the veteran carried a "previous diagnosis" of 
schizophrenia complicated by PTSD, but offered no current 
diagnosis, merely stating that the veteran would benefit 
from continuation of treatment for his psychiatric 
disabilities. 

The January 1998 psychosocial evaluation and report of 
psychological testing from a social worker at the Erie, 
Pennsylvania, Vet Center cited a history of treatment for 
PTSD offered by the veteran, but made no mention of the 
veteran's 24-year history of schizophrenia or his 
corresponding long-term medication with antipsychotics. He 
reported the veteran's assertion that he experienced day 
intrusions, nightmares, depression, and isolative behavior 
as a result of his Vietnam experiences. He recounted a 
history provided by the veteran to the effect that a 
"close friend" was killed in Vietnam; that the veteran was 
the last person to see him alive; that he had made several 
suicide attempts due to guilt and depression stemming from 
his Vietnam experiences; that since Vietnam his life had 
been fraught with difficulty; that he had never married 
nor had a sexual relationship for 17 years; and that he 
became eligible for SSA benefits in 1974 and has received 
them ever since. Mental status examination revealed that 
the veteran was well oriented, with fairly good insight 
into his problems.  The writer stated that the veteran 
exhibited several signs of PTSD and other psychoneurotic 
symptoms, which were confirmed by psychological test 
results, including the Mississippi Scale for combat-
related PTSD and the Beck Inventory Scale.  Those tests 
were interpreted to indicate severe and chronic PTSD and 
severe and chronic depression.  The diagnoses included 
PTSD and schizophrenia.  Enclosed was a copy of a 
Mississippi Scale for combat-related PTSD showing a raw 
score of 121.  

In January 1999, the Board reopened the veteran's claim 
for service connection for PTSD, and remanded the issue to 
the RO for additional development.  

In March 1999, the RO received statements from a friend of 
the veteran and from the veteran's sister regarding his 
disability.  His friend stated that the veteran and he 
were neighbors and friends since the age of five.  He 
reported that the veteran seemed distant and sometimes 
incomprehensive.  He stated that the veteran had few 
friends and seemed to be dependent on his medication.  His 
sister stated that she corresponded with the veteran while 
he was in Vietnam and that he reported to her that he was 
frustrated with his desk job while others were on the 
front lines.  She reported that he began to change after 
he returned home, having few friends and becoming 
distrustful and withdrawn.  Also in March 1999, the 
veteran requested that his claim for schizophrenia be 
considered, thus initiating a claim to reopen his 
previously denied claim.  That issue was fully developed 
for appeal during the time the case was at the RO.

In September 1999, the RO received an undated letter from 
a private social worker.  It was stated that the veteran 
had been seen since 1974, when he appeared mentally 
confused.  He stated that he had been feeling that way 
since his return from Vietnam, but that it had gotten 
worse recently.  It was stated that the veteran was 
diagnosed at that time by a psychiatrist as having 
schizophrenia which the social worker stated the 
psychiatrist had told her the veteran had had this 
condition for several years, and that they most likely 
manifested themselves while he was in Vietnam.  It was 
stated that the psychiatrist had opined that the extreme 
stress that the veteran experienced in Vietnam triggered 
the onset of the mental illness.  The social worker opined 
that the onset of the veteran's mental illness began in 
Vietnam and has continued to the present, and that had he 
not had the Vietnam experience his life would be far 
different than it is now.  

The veteran was examined by VA in October 1999.  The 
claims file was available for review.  It was noted that 
the veteran reported first seeing a psychiatrist in April 
1974, and that he was diagnosed with schizophrenia.  He 
complained of depression and sleep problems.  After 
examining the veteran, the examiner found schizophrenia, 
paranoid type, PTSD.  The examiner summarized that the 
veteran had a history of schizophrenia which occurred 
while he was in service in 1974.  It was stated that he 
also had classic symptoms of PTSD and met the criteria for 
DSM IV diagnosis of PTSD.  It was stated that he had the 
stressors of the death of an acquaintance in Vietnam and 
the termination of this engagement with this girlfriend.  

The veteran underwent a second VA psychiatric examination 
in October 1999.  It was stated that the claims file had 
been reviewed.  A history was taken, and the veteran 
underwent an objective examination.  The examiner 
diagnosed schizophrenia of paranoid type, chronic.  The 
examiner stated that as to PTSD, the symptoms were not 
reported and that the previous findings of stress were 
based on unverified stressors.  The examiner reported that 
there were no stressors and therefore no evidence of PTSD.  

The veteran was examined by VA in January 2001 for a 
special psychological examination.  A complete history was 
taken.  In addition to a clinical interview, he was 
administered the Minnesota Multiphasic Personality 
Inventory II, the Revised Impact of Events Scale, the Beck 
Depression Inventory, and the Mississippi Scale for 
Combat-Related PTSD.  The examiner found that the MMPI 
profile was consistent with a diagnosis of schizophrenia.  
It was stated that indices for PTSD on the Mississippi 
Scale and subscales of the MMPI were both well below the 
cutoff point.  It was stated that the veteran reported his 
most significant stressor was receiving a "Dear John" 
letter, and his acquaintance being killed shortly 
thereafter.  It was noted that on the Impact of Events 
Scale, the veteran reported significant symptoms of 
avoidance, but did not give a significant number of 
symptoms of intrusion.  It was stated that the clinical 
interview and the psychological tests did not support a 
diagnosis of PTSD.  It was reported that the diagnosis of 
schizophrenia was supported.  It was also stated that the 
likelihood that significant symptoms of this disorder were 
present prior to the veteran entering service and that 
service clearly exacerbated these symptoms.  

The examiner pointed out that the veteran was examined by 
two VA doctors in October 1999.  Both diagnoses were 
noted.  It was opined that the examiner who found 
schizophrenia with a secondary diagnosis of PTSD did not 
substantiate the diagnosis of PTSD.  The examiner noted 
that he had reviewed the claims file, and that in his 
opinion, the veteran did not go through any traumatic 
events that would meet the criteria for PTSD.  

The examiner summarized that it was his opinion that the 
veteran did not suffer PTSD, but rather schizophrenia with 
depressed and paranoid features.  It was noted that one of 
the October 1999 examiners agreed with these findings and 
that the psychological intake three days prior also 
reported schizophrenia, paranoid type.  It was opined that 
the October 1999 examiner's diagnosis of PTSD on a 
secondary basis was not based on the findings she 
described.  


Service Connection for PTSD

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability (in this 
case, a psychiatric disorder) was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice 
stressor. See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  38 C.F.R. § 4.125 (2002).  The evidence 
required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran 
was 'engaged in combat with the enemy'. . . . Where . . . 
VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of 
the alleged stressor."  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). The requisite additional evidence may be 
obtained from sources other than the veteran's service 
medical records. See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with 
respect to combat veterans, "[t]he Secretary shall accept 
as sufficient proof of service-connection [of a claimed 
injury or disease] satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions 
and hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary." See also 38 C.F.R. § 3.304(d) (2002).

If there is no verified combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

There is no showing of PTSD during service.  The Board 
notes that there are diagnoses of PTSD of record, rendered 
on several occasions after separation.  In this regard, 
PTSD was diagnosed in July 1984 as a complication of 
schizophrenia.  This diagnosis was not supported by any 
verified stressor information.  The diagnoses of PTSD by 
private examiners of record are based on the history 
provided by the veteran, and are thus not probative of the 
issue.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  
While one private examiner diagnosed PTSD in January 1998 
based on psychological testing, the Board notes that two 
VA examiners have opined that the veteran does not have 
PTSD and that this finding was based on psychological 
testing, a clinical evaluation, and a review of the claims 
file.  In addition the two examiners noted that the 
January 1998 examiner did not substantiate the diagnosis 
of PTSD.  The Board thus finds this opinion by two VA 
examiners to be more probative of the issue.   The Board 
finds these assessments to the effect that the veteran 
does not have PTSD from service, are far more persuasive 
than the findings of PTSD by private examiners, especially 
in light of the fact that the recent VA examiners based 
the determination on a thorough examination and a review 
of historical records.

The veteran's own assertion, and those of his 
representative, that he has PTSD related to service, are 
not cognizable evidence since, as laymen, they have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claim and, as such the benefit cannot be granted.  



New and Material Evidence to Reopen a Claim for Service 
Connection for Schizophrenia


In this case, a December 1993 RO found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for schizophrenia.  In a 
letter later that month, the veteran was notified of that 
decision and advised of his right to appeal. 38 U.S.C.A. § 
5104; 38 C.F.R. § 3.103(f). He did not appeal the decision 
within one year of notification thereof, and it became 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  Final VA decisions are not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a).  In order to reopen the claim, the 
veteran must present new and material evidence with 
respect thereto. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Under the applicable version of the regulation, "new and 
material evidence" is evidence not previously reviewed by 
VA adjudicators, that is neither cumulative nor redundant, 
that bears directly and substantially upon the specific 
matter under consideration, and that, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2002).  

Evidence of record at the time of the December 1993 RO 
denial consisted of the veteran's service medical records, 
private medical records, VA medical records, and hearing 
testimony.  It was noted that schizophrenia was first 
diagnosed in 1974 at a private facility.  In June 1990, 
the Board denied service connection for a psychiatric 
disability, finding that schizophrenia was not objectively 
demonstrated during service or within one year of 
separation.  In a September 1990 letter, a private 
examiner stated that the veteran had schizophrenia and 
that he had been treated for many years.  In October 1990, 
the RO found that no new and material evidence had been 
received on this issue.  This was confirmed and continued 
in a December 1993 RO decision.  The veteran was informed 
of this that same month, and he did not appeal that 
decision.  It became final.  

The veteran is now attempting to reopen his claim.  Among 
the evidence most recently associated with the claims file 
and after the December 1993 action is a VA examination 
report dated in January 2001 in which the examiner states 
that the veteran has schizophrenia that was present prior 
to service and that service clearly exacerbated the 
symptoms.  

The Board finds that this opinion is new and material to 
the veteran's claim and the claim is reopened.  


Service Connection for Schizophrenia

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that the 
veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service, service connection may still be granted if all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
A psychosis may be presumed to have been incurred in 
service if manifested to a compensable degree within the 
first post-service year.  38 U.S.C.A §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

As noted above, a VA February 1980 examination report 
includes a finding that the veteran was a loner and was 
bound to have had a schizophrenic personality even when he 
was in the Marine Corps.  Also, a private social worker 
stated that she had been told by a psychiatrist that the 
veteran had had schizophrenia for several years and that 
this most likely manifested itself while the veteran was 
in service.  It was noted by a VA examiner in October 1999 
that the veteran had schizophrenia which occurred while he 
was in service in 1974.  In addition, in January 2001, a 
VA examiner reported after psychological testing and a 
review of the claims file that the likelihood that 
significant symptoms of this disease were present prior to 
the veteran entering service and that service exacerbated 
these symptoms.  

The veteran's schizophrenia has been associated with his 
military service by several medical professionals.  
However, the record does not provide the evidence 
necessary to support the examiners' findings.  In this 
case, the Board finds that the medical opinions are not 
supported by the medical evidence of record. 

The Board questions whether a February 1980 opinion was 
based on the veteran's account of his illness and personal 
history, and not on the record.  There is no indication in 
the record that any medical files were reviewed in 
conjunction with the examination, and no basis whatsoever 
was given for the examiner's statement that the veteran 
was a loner and that he had a schizophrenic personality in 
service.  Such a medical opinion, which is otherwise 
uncorroborated by competent medical evidence of record, 
can be no better than the veteran's bare contentions.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). 

The statement of the private social worker about what a 
psychiatrist had told her relating the veteran's 
schizophrenia to service amounts to hearsay.  Hearsay 
medical evidence does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
While the social worker is not considered a lay person, as 
was the case in Robinette, the opinion she offered was not 
based on her expert findings, but rather the reported 
findings of a physician that she claims were told to her.  
She provided no documentation to support that claim.  Her 
statement was undated, there is no indication that the 
veteran's complete records were considered, and her own 
opinion that the veteran's mental illness began in service 
is not supported by the record or by any rationale.  Thus, 
her opinion offers little probative value.  

The October 1999 VA examiner's statement that the veteran 
had schizophrenia in 1974 while in service is based on a 
history provided by the veteran.  Schizophrenia is not 
shown to be diagnosed in 1974, there is rather an entry 
dated in March 1974, in a private record that the veteran 
was under neuropsychiatric therapy.  In addition, the 
veteran was not in the military in 1974, having separated 
in February 1971.  While a VA examiner has reported in 
January 2001 that the veteran's symptoms were present 
prior to service and exacerbated in service, the record is 
devoid of any psychiatric symptoms prior to or during 
service, and treatment is not noted until 1974, three 
years after service termination.  Thus, a basis or 
rationale for this opinion is not provided, and the record 
clearly does not support a finding of aggravation of a 
pre-existing disability.   Such a medical opinion, which 
is otherwise uncorroborated by competent medical evidence 
of record, is no better than the veteran's bare 
contentions, and therefore lacks probative value.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). 

Here, the veteran is not shown by the credible evidence to 
have had a psychiatric disability before or during service 
and a psychiatric disability was not reported until 1974, 
three years after service discharge.  The Board notes that 
in a March 1969 private report the examiner stated that 
the veteran did not feel like doing anything, that he had 
rambling speech and that he was a hypochondriac.  However, 
a diagnosis of a psychiatric disability was not rendered.  
Similarly, a private examiner stated in a May 1984 letter 
that there was a possibility of a psychiatric illness.  In 
addition the examiner reported that he wondered about the 
veteran's mental health in March 1969.  These statements 
are speculative, and the United States Court of Appeals 
for Veterans Claims has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Thus, the preponderance of the evidence is against the 
claim and service connection is not warranted for 
schizophrenia.  


ORDER

Service connection for PTSD is denied.  

New and material evidence has been received, and the 
request to reopen the claim of entitlement to service 
connection for schizophrenia is granted.  

Service connection for schizophrenia is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

